Mr. Davis awarded the Seat.
Assembly- Chamber, April 20, 1870.
Mr. Nelson, from the committee on privileges and elections, offered the following resolution:
Resolved, That J. Thomas Davis, the sitting member, is the lawfully elected representative from the third Assembly district of Rens-selaer county, and he is entitled to retain his seat in the Assembly as such representative.
Mr Speaker put the question whether the House would agree to said resolution, and it was determined in the affirmative.
Assembly Journal, 1870, vol. 2, page 1429,